Exhibit 10.21

  

AMENDED AND RESTATED INCENTIVE COMPENSATION AGREEMENT

  

This Amended and Restated Incentive Compensation Agreement, dated as of March
21, 2019, is by and between ImmuCell Corporation, a Delaware corporation (the
“Company”) and Elizabeth L. Williams (the “Executive”), and replaces and
supersedes in its entirety the Incentive Compensation Agreement, dated as of
March 6, 2017, between the Company and the Executive.

  

WITNESSETH:

 

WHEREAS, the Company wishes to provide to the Executive additional incentive
compensation opportunities in order to induce the Executive to remain in the
Company’s employ and to further incentivize her to continue her leadership
efforts toward the successful commercialization of Re-Tain™; and

 

WHEREAS, the Executive, in partial consideration of such potential additional
compensation, is willing to agree to certain restrictions relating to the
solicitation of Company employees, consultants and independent contractors;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties contained
herein and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Incentive Compensation. The Company agrees to pay to the Executive $100,000
when the Company receives all FDA approvals needed for the commencement of sales
of Re-Tain™ in the United States, provided, however, that any such payment shall
be due and payable only if the Executive is employed by the Company at the time
of such FDA approvals. The applicable payment shall be made within thirty days
(30) days of receipt of such FDA approvals, and shall be subject to all required
tax withholdings. This supersedes paragraph 2 of the letter from the Company to
the Executive dated March 2, 2016.

 

In addition, if the Company undergoes a Change of Control or sells or licenses
all or substantially all of the rights to manufacture and sell Re-Tain™, and at
the time of such Change of Control, sale or license the Executive is an employee
of the Company, the Company will make the payment to the Executive described in
the first paragraph of this Section 1. For purposes hereof, “Change of Control”
means (a) the sale of all or substantially all of the Company’s assets, or (b)
the sale or issuance of capital stock of the Company, in a single transaction or
series of related transactions, or a merger, consolidation or similar
transaction to which the Company is party, the result of which is one or more
persons or entities acting together directly or indirectly acquiring a majority
of the outstanding capital stock of the Company or of the surviving or resulting
entity in such transaction. For purposes hereof, a license of all or
substantially all of the rights to manufacture and sell Re-Tain™ shall not
include a transaction in which the Company continues to perform manufacturing
services to or for the benefit of the licensee.

 

2. Non-Solicitation. The Executive agrees, during the period in which she is
employed by the Company and for one (1) year thereafter, not to solicit, or
assist or induce any other person or entity in the soliciting, any person who at
that time is (or within the preceding ninety (90) days was) an employee of, or a
consultant or independent contractor to, the Company to leave his or her
employment, consultancy or independent contractor status with the Company.

   

  IMMUCELL CORPORATION       By: /s/ Michael F. Brigham     Michael F. Brigham,
its President         /s/ Elizabeth L. Williams     Elizabeth L. Williams

